EXECUTION VERSION

Exhibit 10.2

PURCHASE AND SALE AGREEMENT


Dated as of March 31, 2020


among


COVIA HOLDINGS CORPORATION,
as Originator and Servicer,


and


COVIA FINANCING LLC,
as Buyer

 

 



 

--------------------------------------------------------------------------------

Contents

 

Clause

 

Subject Matter

Page

 

 

 

 

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

SECTION 1.1

 

Agreement To Purchase and Sell

2

SECTION 1.2

 

Timing of Purchases

3

SECTION 1.3

 

Consideration for Purchases

3

SECTION 1.4

 

Purchase and Sale Termination Date

3

SECTION 1.5

 

Intention of the Parties

3

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1

 

Purchase Report

4

SECTION 2.2

 

Calculation of Purchase Price

4

ARTICLE III

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

SECTION 3.1

 

Initial Contribution of Receivables and Initial Purchase Price Payment

5

SECTION 3.2

 

Subsequent Purchase Price Payments

6

SECTION 3.3

 

Letters of Credit

6

SECTION 3.4

 

Settlement as to Specific Receivables and Dilution

7

ARTICLE IV

CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

SECTION 4.1

 

Conditions Precedent to Initial Purchase

8

SECTION 4.2

 

Certification as to Representations and Warranties

9

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATOR

SECTION 5.1

 

Existence and Power

10

SECTION 5.2

 

Power and Authority; Due Authorization

10

SECTION 5.3

 

No Conflict or Violation

10

SECTION 5.4

 

Governmental Approvals

11

SECTION 5.5

 

Valid Sale

11

SECTION 5.6

 

Binding Effect of Agreement

11

SECTION 5.7

 

Accuracy of Information

11

SECTION 5.8

 

Actions, Suits

11

-i-

--------------------------------------------------------------------------------

Contents

 

Clause

 

Subject Matter

Page

 

 

 

 

SECTION 5.9

 

No Material Adverse Effect

12

SECTION 5.10

 

Names and Location

12

SECTION 5.11

 

Margin Stock

12

SECTION 5.12

 

Eligible Receivables

12

SECTION 5.13

 

Credit and Collection Policy

12

SECTION 5.14

 

Investment Company Act

12

SECTION 5.15

 

Anti-Money Laundering/International Trade Law Compliance

12

SECTION 5.16

 

Financial Condition

13

SECTION 5.17

 

Tax Status

13

SECTION 5.18

 

ERISA

13

SECTION 5.19

 

Bulk Sales Act

14

SECTION 5.20

 

No Fraudulent Conveyance

14

SECTION 5.21

 

[reserved]

14

SECTION 5.22

 

Good Title Perfection;

14

SECTION 5.23

 

Perfection Representations

14

SECTION 5.24

 

Reliance on Separate Legal Identity

15

SECTION 5.25

 

Opinions

15

SECTION 5.26

 

Enforceability of Contracts

15

SECTION 5.27

 

Nature of Pool Receivables

16

SECTION 5.28

 

Compliance with Applicable Laws

16

SECTION 5.29

 

Mortgages Covering As Extracted Collateral

16

SECTION 5.30

 

[reserved]

16

SECTION 5.31

 

[reserved]

16

SECTION 5.32

 

Compliance with Transaction Documents

16

SECTION 5.33

 

Reaffirmation of Representations and Warranties by each Originator

16

ARTICLE VI

COVENANTS OF THE ORIGINATOR

SECTION 6.1

 

Covenants

16

SECTION 6.2

 

Separateness Covenants

22

-ii-

--------------------------------------------------------------------------------

Contents

 

Clause

 

Subject Matter

Page

 

 

 

 

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

SECTION 7.1

 

Rights of the Buyer

24

SECTION 7.2

 

Responsibilities of the Originator

24

SECTION 7.3

 

Further Action Evidencing Purchases

24

SECTION 7.4

 

Application of Collections

25

SECTION 7.5

 

Performance of Obligations

25

ARTICLE VIII

PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1

 

Purchase and Sale Termination Events

26

SECTION 8.2

 

Remedies

26

ARTICLE IX

INDEMNIFICATION

SECTION 9.1

 

Indemnities by the Originator

27

ARTICLE X

MISCELLANEOUS

SECTION 10.1

 

Amendments, etc

29

SECTION 10.2

 

Notices, etc

30

SECTION 10.3

 

No Waiver; Cumulative Remedies

30

SECTION 10.4

 

Binding Effect; Assignability

30

SECTION 10.5

 

Governing Law

31

SECTION 10.6

 

Costs, Expenses and Taxes

31

SECTION 10.7

 

SUBMISSION TO JURISDICTION

32

SECTION 10.8

 

WAIVER OF JURY TRIAL

32

SECTION 10.9

 

Captions and Cross References; Incorporation by Reference

32

SECTION 10.10

 

Execution in Counterparts

32

SECTION 10.11

 

Acknowledgment and Agreement

32

SECTION 10.12

 

No Proceeding

33

SECTION 10.13

 

Limited Recourse

33

SECTION 10.14

 

Mutual Negotiations

33

SECTION 10.15

 

Severability

33

-iii-

--------------------------------------------------------------------------------

Contents

 

SCHEDULES

Schedule I

List and Location of Each Originator

 

Schedule II

Location of Records of Originator

 

Schedule III

Trade Names

 

Schedule IV

Actions/Suits

 

Schedule V

Notice Addresses

 

EXHIBITS

Exhibit A

Form of Purchase Report

 

 

 

 

-iv-

--------------------------------------------------------------------------------

 

This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of March 31,
2020 is entered into among COVIA HOLDINGS CORPORATION, a Delaware corporation
(“Covia”) as an Originator (the “Originator”) and as initial Servicer (as
defined below), and COVIA FINANCING LLC, a Delaware limited liability company
(the “Buyer”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Buyer, as borrower, Covia, as initial Servicer (in such
capacity, the “Servicer”), the Persons from time to time party thereto as
Lenders, PNC Bank, National Association, as Administrative Agent and as LC Bank,
and PNC Capital Markets, LLC, as Structuring Agent.  All references hereto to
months are to calendar months unless otherwise expressly indicated.  All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9. Unless the context otherwise requires, “or” means “and/or,” and
“including” (and with correlative meaning “include” and “includes”) means
including without limiting the generality of any description preceding such
term.

BACKGROUND

1.The Buyer is a special purpose limited liability company, all of the issued
and outstanding membership interests of which are owned by the Originator.

2.Originator purchases Receivables and Related Rights from the Sub-Originators
pursuant to that certain Sub-Originator Sale Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Sub-Originator Sale Agreement”).

3.The Originator generates or acquires Receivables in the ordinary course of its
businesses.

4.The Originator, in order to finance its business, wishes to sell or contribute
Receivables and the Related Rights to the Buyer, and the Buyer is willing to
purchase or accept such Receivables and the Related Rights from the Originator,
on the terms and subject to the conditions set forth herein.

5.The Originator and the Buyer intend each such transaction to be a true sale or
an absolute contribution and conveyance of Receivables and the Related Rights by
the Originator to the Buyer, providing the Buyer with the full benefits of
ownership of the Receivables, and the Originator and the Buyer do not intend the
transactions hereunder to be characterized as a loan from the Buyer to the
Originator.

6.The Buyer intends to pledge the Receivables and the Related Rights to the
Administrative Agent pursuant to the Receivables Financing Agreement.

Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

ARTICLE I
AGREEMENT TO PURCHASE AND SELL

SECTION 1.1  Agreement To Purchase and Sell.  On the terms and subject to the
conditions set forth in this Agreement, the Originator agrees to sell to the
Buyer, and the Buyer agrees to purchase from the Originator, from time to time
on or after the Closing Date, but before the Purchase and Sale Termination Date
(as defined in Section 1.4), all of the Originator’s right, title and interest
in and to:

(a)each Receivable (other than Contributed Receivables as defined in Section
3.1(a)) of the Originator (including each Receivable sold or purportedly sold by
a Sub-Originator to the Originator pursuant to the Sub-Originator Sale
Agreement) that existed and was owing to the Originator at the closing of the
Originator’s business on the Cut-Off Date (as defined below);

(b)each Receivable (other than Contributed Receivables) generated or otherwise
acquired by the Originator (including each Receivable sold or purportedly sold
by a Sub-Originator to the Originator pursuant to the Sub-Originator Sale
Agreement) from and including the Cut-Off Date to but excluding the Purchase and
Sale Termination Date;

(c)all of the Originator’s interest in any goods (including Returned Goods), and
documentation of title evidencing the shipment or storage of any goods
(including Returned Goods), the sale of which gave rise to such Receivable;

(d)all instruments and chattel paper that may evidence such Receivable;

(e)all other letter of credit rights, security interests or liens and property
subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;

(f)solely to the extent applicable to such Receivable, all of the Originator’s
rights, interests and claims under the related Contracts and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise;

(g)all of the Originator’s rights, remedies, powers, privileges, title and
interest (but not obligations) under the Sub-Originator Sale Agreement;

(h)all records of the Originator to the extent related to any of the foregoing,
and all rights, remedies, powers, privileges, title and interest (but not
obligations) in and to each Lock-Box and all Collection Accounts, into which any
Collections or other proceeds with respect to such Receivables may be deposited,
and any related investment property acquired with any such Collections or other
proceeds (as such term is defined in the applicable UCC); and

2

--------------------------------------------------------------------------------

 

(i)all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by the Originator on or after the Cut-Off
Date.

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originator set forth in this Agreement.  No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed.  The property,
proceeds and rights described in clauses (c) through (i) above, including with
respect to any Contributed Receivable, are herein referred to as the “Related
Rights”, and the Buyer’s foregoing commitment to purchase Receivables and
Related Rights is herein called the “Purchase Facility.”

As used herein, “Cut-Off Date” means February 29, 2020.

SECTION 1.2  Timing of Purchases.

(a)Closing Date Purchases.  Effective on the Closing Date, the Originator hereby
sells to the Buyer, and the Buyer hereby purchases, the Originator’s entire
right, title and interest in, to and under (i) each Receivable (other than
Contributed Receivables) that existed and was owing to the Originator (including
each Receivable sold or purportedly sold by the Sub-Originators to the
Originator pursuant to the Sub-Originator Sale Agreement) at the Cut-Off Date,
(ii) each Receivable (other than Contributed Receivables) generated or otherwise
acquired by the Originator (including each Receivable sold or purportedly sold
by the Sub-Originators to the Originator pursuant to the Sub-Originator Sale
Agreement) from and including the Cut-Off Date, to and including the Closing
Date, and (iii) all Related Rights with respect thereto.

(b)Subsequent Purchases.  After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated or otherwise
acquired by the Originator (including each Receivable sold or purportedly sold
by the Sub-Originators to the Originator pursuant to the Sub-Originator Sale
Agreement) shall be, and shall be deemed to have been, sold or contributed, as
applicable, by the Originator to the Buyer immediately (and without further
action) upon the creation by the Originator, sale to the Originator or purported
sale of such Receivable, as applicable.

SECTION 1.3  Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originator and to reflect all capital contributions in
accordance with Article III.

SECTION 1.4  Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a) and (b) the Final Payout Date.

SECTION 1.5  Intention of the Parties.  It is the express intent of the
Originator and the Buyer that each conveyance by the Originator to the Buyer
pursuant to this Agreement of the Receivables, including all Receivables, if
any, constituting general intangibles as defined in the UCC, and all Related
Rights be construed as a valid and perfected sale (or contribution) and absolute
assignment (without recourse except as provided herein) of such Receivables and
Related Rights by the Originator to the Buyer (rather than the grant of a
security interest to

3

--------------------------------------------------------------------------------

 

secure a debt or other obligation of the Originator) and that the right, title
and interest in and to such Receivables and Related Rights conveyed to the Buyer
be prior to the rights of and enforceable against all other Persons at any time,
including lien creditors, secured lenders, purchasers and any Person claiming
through the Originator.  Notwithstanding the foregoing, (i) this Agreement also
shall be deemed to be, and hereby is, a security agreement within the meaning of
the UCC and (ii) the Originator shall be deemed to have granted to the Buyer as
of the date of this Agreement, and the Originator hereby grants to the Buyer a
security interest in, to and under all of the Originator’s right, title and
interest in and to the Receivables and the Related Rights now existing and
hereafter created, generated or otherwise acquired by the Originator (including
each Receivable sold or purportedly sold by the Sub-Originators to the
Originator pursuant to the Sub-Originator Sale Agreement).

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1  Purchase Report.  On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and the Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:

(a)Receivables purchased by the Buyer from the Originator, or contributed to the
capital of the Buyer by the Originator, on the Closing Date (in the case of the
Purchase Report to be delivered on the Closing Date);

(b)Receivables purchased by the Buyer from the Originator, or contributed to the
capital of the Buyer by the Originator, during the calendar month immediately
preceding such Monthly Purchase Report Date (in the case of each subsequent
Purchase Report); and

(c)the calculations of reductions of the Purchase Price for any Receivables as
provided in Section 3.4(a) and (b).

SECTION 2.2  Calculation of Purchase Price.  The “Purchase Price” to be paid to
the Originator on any Payment Date in accordance with the terms of Article III
for the Receivables and the Related Rights that are purchased hereunder from the
Originator shall be determined in accordance with the following formula:

PP

=

(OB x (1 – DF)) - PPC

where:

 

 

PP

=

Purchase Price for each Receivable as calculated on the relevant Payment Date.

OB

=

The Outstanding Balance of such Receivable on the relevant Payment Date.

4

--------------------------------------------------------------------------------

 

DF

=

Discount Factor, as measured on such Payment Date,

which is equal to a percentage calculated to provide Buyer with a reasonable
return on its investment in the Receivables after taking account of (i) the time
value of money based upon the anticipated dates of collection of the Receivables
and the cost to Buyer of financing its investment in the Receivables during such
period and (ii) the risk of nonpayment by the Obligors.  The Originator and
Buyer may agree from time to time to change the Discount Factor based on changes
in one or more of the items affecting the calculation thereof; provided that any
change to the Discount Factor shall take effect as of the first day of a
calendar month, shall apply only prospectively and shall not affect the Purchase
Price payment in respect of Receivables which came into existence during any
calendar month ending prior to the calendar month during which the Originator
and Buyer agree to make such change.

PPC

=

A credit against the Purchase Price of a Receivable due to the Originator being
deemed to have received a Deemed Collection with respect to such Receivable in
the amount of such Deemed Collection.

 

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originator is open for business.

ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

SECTION 3.1  Initial Contribution of Receivables and Initial Purchase Price
Payment.

(a)On the Closing Date, the Originator shall, and hereby does, contribute to the
capital of the Buyer Receivables and Related Rights consisting of each
Receivable that exists and is owing to the Originator on the Closing Date
(including each Receivable sold or purportedly sold by the Sub-Originators to
the Originator pursuant to the Sub-Originator Sale Agreement) beginning with the
oldest of such Receivables and continuing chronologically thereafter such that
the equity (taking into account any cash contributions made on or prior to the
Closing Date) held by the Originator in the Buyer, after giving effect to such
contribution of Receivables (the value of which shall be determined based on the
Purchase Price definition), shall be at least equal to the Required Capital
Amount.  Each Receivable contributed by the Originator to the capital of the
Buyer pursuant to this Section 3.1(a) and Section 3.2 below is herein referred
to as a “Contributed Receivable”.

(b)On the terms and subject to the conditions set forth in this Agreement, the
Buyer agrees to pay to the Originator the Purchase Price for the purchase to be
made from the Originator on the Closing Date, to the extent the Buyer has cash
available therefor, partially in cash (in an amount to be agreed between the
Buyer and the Originator and set forth in the initial

5

--------------------------------------------------------------------------------

 

Purchase Report), if requested by the Originator and permitted under the
Receivables Financing Agreement, by causing the LC Bank to issue one or more
Letters of Credit in accordance with Section 3.3 and on the terms and conditions
contained for issuing Letters of Credit under the Receivables Financing
Agreement, and, solely if elected by the Originator in its sole discretion, by
accepting a contribution to the Buyer’s capital.

SECTION 3.2  Subsequent Purchase Price Payments.  On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Buyer shall pay the Purchase Price to the
Originator for the Receivables and the Related Rights generated or otherwise
acquired by the Originator (including each Receivable sold or purportedly sold
by the Sub-Originators to the Originator pursuant to the Sub-Originator Sale
Agreement) on such Payment Date:

(a)First, in cash to the Originator to the extent the Buyer has cash available
therefor, including pursuant to any Release or any borrowing under the
Receivables Financing Agreement on or prior to such Payment Date (and such
payment is not prohibited under the Receivables Financing Agreement) or, if
requested by the Originator and permitted under the Receivables Financing
Agreement, by causing the LC Bank to issue one or more Letters of Credit in
accordance with Section 3.3 and on the terms and conditions for issuing Letters
of Credit under the Receivables Financing Agreement; and

(b)Second, solely if elected by the Originator in its sole discretion, to the
extent any portion of the Purchase Price remains unpaid, by accepting a
contribution of such Receivable and the Related Rights to its capital in an
amount equal to such remaining unpaid portion of such Purchase Price.

If, on any Business Day, the Buyer is unable to pay the Purchase Price for
Receivables and Related Rights pursuant to this Section 3.2, then the Originator
shall on such Business Day provide written notice thereof to the Administrative
Agent.

SECTION 3.3  Letters of Credit

(a)The Originator may request that the Purchase Price for Receivables sold on a
Payment Date be paid by the Buyer procuring the issuance of a Letter of Credit
by the LC Bank.  Upon the request of the Originator, and on the terms and
conditions for issuing Letters of Credit under the Receivables Financing
Agreement (including any limitations therein on the amount of any such
issuance), the Buyer agrees to cause the LC Bank to issue, on the Payment Dates
specified by the Originator, Letters of Credit on behalf of the Buyer (and, if
applicable, on behalf of, or for the account of, the Originator or the
Sub-Originators or an Affiliate of the Originator or the Sub-Originators that is
acceptable to the LC Bank in its sole discretion in the case of an Affiliate of
the Originator or an Sub-Originator) in favor of the beneficiaries elected by
the Originator or Affiliate of the Originator or Sub-Originator, with the
consent of the Buyer.  The aggregate stated amount of the Letters of Credit
being issued on any Payment Date on behalf of the Originator or an Affiliate of
the Originator or Sub-Originator shall constitute a credit against the aggregate
Purchase Price otherwise payable by the Buyer to the Originator on such Payment
Date pursuant to Section 3.2.  To the extent that the aggregate stated amount of
the Letters of Credit being issued on any Payment Date exceeds the aggregate
Purchase Price payable by the

6

--------------------------------------------------------------------------------

 

Buyer to the Originator on such Payment Date, such excess shall be deemed to be
a reduction in the Purchase Price payable on the Payment Dates immediately
following the date any such Letter of Credit is issued.  In the event that any
such Letter of Credit issued pursuant to this Section 3.3 (i) expires or is
cancelled or otherwise terminated with all or any portion of its stated amount
undrawn, (ii) has its stated amount decreased (for a reason other than a drawing
having been made thereunder) or (iii) the Buyer’s Reimbursement Obligation in
respect thereof is reduced for any reason other than by virtue of a payment made
in respect of a drawing thereunder, then an amount equal to such undrawn amount
or such reduction, as the case may be, shall be paid in cash to the Originator
on the next Payment Date.  Under no circumstances shall the Originator (or any
Affiliate thereof (other than the Buyer)) have any reimbursement or recourse
obligations in respect of any Letter of Credit.

(b)In the event that the Originator requests that any purchases be paid for by
the issuance of a Letter of Credit hereunder, the Originator shall on a timely
basis provide the Buyer with such information as is necessary for the Buyer to
obtain such Letter of Credit from the LC Bank, and shall notify the Buyer, the
Servicer and the Administrative Agent of the allocations described in clause (a)
above.  Such allocations shall be binding on the Buyer and the Originator,
absent manifest error.

(c)The Originator agrees to be bound by the terms of each applicable Letter of
Credit Application referenced in the Receivables Financing Agreement and that
each Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by the LC Bank, as determined by the LC Bank, in each case
subject to the terms and conditions set forth in the Receivables Financing
Agreement.

SECTION 3.4  Settlement as to Specific Receivables and Dilution.

(a)If, (i) on the day of purchase of any Receivable from the Originator
hereunder, any of the representations or warranties set forth in Sections 5.5,
5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 are not true with respect to such
Receivable or (ii) as a result of any action or inaction (other than solely as a
result of the failure to collect such Receivable due to a discharge in
bankruptcy or similar insolvency proceeding or other credit related reasons with
respect to the relevant Obligor) of the Originator or any Sub-Originator, on any
subsequent day, any of such representations or warranties set forth in Sections
5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 is no longer true with respect to such
Receivable, then the Purchase Price for such Receivable shall be reduced by an
amount equal to the Outstanding Balance of such Receivable and shall be
accounted to the Originator as provided in clause (c) below; provided, that if
the Buyer thereafter receives payment on account of the Outstanding Balance of
such Receivable, the Buyer promptly shall deliver such funds to the Originator.

(b)If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is either (i) reduced or canceled as a result of (A) any
defective, rejected, returned, repossessed or foreclosed goods or services, or
any revision, cancellation, allowance, rebate, credit memo, discount, or other
adjustment made by the Originator or any Sub-

7

--------------------------------------------------------------------------------

 

Originator, or any setoff, counterclaim, or dispute between or among the
Originator or a Sub-Originator, or any Affiliate of an Originator or
Sub-Originator, and an Obligor or (ii) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof), then the Purchase Price with respect to such Receivable shall
be reduced by the amount of such net reduction or dispute and shall be accounted
to the Originator as provided in clause (c) below.

(c)Any reduction in the Purchase Price of any Receivable pursuant to clause (a)
or (b) above shall be applied as a credit for the account of the Buyer against
the Purchase Price of Receivables subsequently purchased by the Buyer from the
Originator hereunder; provided, however if there have been no purchases of
Receivables from the Originator (or insufficiently large purchases of
Receivables prior to the Settlement Date immediately following any such
reduction in the Purchase Price of any Receivable) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit shall be
paid in cash to the Buyer by the Originator on such Settlement Date in an amount
equal to the lesser of (A) the amount of such reduction and (B) an amount
necessary to eliminate the Borrowing Base Deficit that exists of such day after
giving effect to clauses (a) and (b), subject to the following proviso;

provided, further, that at any time (x) when an Event of Default exists under
the Receivables Financing Agreement or (y) on or after the Purchase and Sale
Termination Date, the amount of any such credit shall be paid by the Originator
to the Buyer in cash by deposit of immediately available funds into a Collection
Account for application by the Servicer to the same extent as if Collections of
the applicable Receivable in such amount had actually been received on such
date.

ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

SECTION 4.1  Conditions Precedent to Initial Purchase.  The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance reasonably
satisfactory to the Buyer and the Administrative Agent (as the Buyer’s
assignee):

(a)a copy of the resolutions or unanimous written consent of the board of
directors or other governing body of the Originator, approving this Agreement
and the other Transaction Documents to be executed and delivered by it and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of the Originator;

(b)good standing certificates for the Originator issued as of a recent date
acceptable to the Buyer and the Administrative Agent (as the Buyer’s assignee)
by the Secretary of State (or similar official) of the jurisdiction of the
Originator’s organization or formation;

(c)a certificate of the Secretary or Assistant Secretary of the Originator,
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on which certificate the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender may conclusively
rely until such time as the Servicer, the Buyer, the Administrative

8

--------------------------------------------------------------------------------

 

Agent (as the Buyer’s assignee) and each Lender shall receive from such Person a
revised certificate meeting the requirements of this clause (c));

(d)the certificate or articles of incorporation or other organizational document
of the Originator (including all amendments and modifications thereto) duly
certified by the Secretary of State (or similar official) of the jurisdiction of
the Originator’s organization as of a recent date, together with a copy of the
by-laws or other governing documents of the Originator (including all amendments
and modifications thereto), as applicable, each duly certified by the Secretary,
an Assistant Secretary of the Originator;

(e)forms of financing statements (Form UCC-1) that name the Originator as the
debtor/seller and the Buyer as the buyer/assignor (and the Administrative Agent,
for the benefit of the Lenders, as secured party/assignee) of the Receivables
sold or contributed by the Originator as may be necessary or, in the Buyer’s or
the Administrative Agent’s reasonable opinion, desirable under the UCC of all
appropriate jurisdictions to perfect the Buyer’s ownership or security interest
in such Receivables and the Related Rights in which an ownership or security
interest has been assigned to it hereunder;

(f)a written search results listing all effective financing statements that name
the Originator as debtor or seller and that are filed in the Originator’s
jurisdiction of organization and all other jurisdictions in which filings may be
made against such Person pursuant to the applicable UCC for applicable as
extracted collateral, together with copies of such financing statements (none of
which, except for those described in the foregoing clause (e) (or released or
terminated, as the case may be, on or prior to the date hereof), shall cover any
Receivable or any Related Rights which are to be sold to the Buyer hereunder),
and tax and judgment lien search results (including liens of the PBGC) showing
no evidence of such liens filed against the Originator;

(g)favorable opinions of counsel to the Originator, in form and substance
reasonably satisfactory to the Buyer and the Administrative Agent; and

(h)evidence (i) of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered by it in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.

SECTION 4.2  Certification as to Representations and Warranties.  The
Originator, by accepting the Purchase Price related to each purchase or
contribution of Receivables generated or otherwise acquired by the Originator
(including each Receivable sold or purportedly sold by the Sub-Originators to
the Originator pursuant to the Sub-Originator Sale Agreement), shall be deemed
to have certified that the representations and warranties of the Originator
contained in Article V, as from time to time amended in accordance with the
terms hereof, are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of such day, with the same effect as though made on and as of such day
(except for representations and warranties which apply to an earlier date, in
which case such

9

--------------------------------------------------------------------------------

 

representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATOR

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, the Originator (and solely with respect to Section 5.21, the Buyer)
hereby represents and warrants with respect to itself that each representation
and warranty concerning it or the Receivables sold by it hereunder that is
contained in the Receivables Financing Agreement is true and correct, and hereby
makes the representations and warranties set forth in this Article V:

SECTION 5.1  Existence and Power.  The Originator (i) is duly organized, validly
existing corporation and in good standing under the laws of the State of
Delaware, with the power and authority under its organizational documents and
under the laws of Delaware to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted and
(ii) is duly qualified to do business, is in good standing as a foreign entity
and has obtained all necessary licenses and approvals in all jurisdictions in
which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.2  Power and Authority; Due Authorization.  The Originator (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Receivables and the Related Rights to
the Buyer on the terms and subject to the conditions herein provided and (ii)
has duly authorized by all necessary action such grant and the execution,
delivery and performance of, and the consummation of the transactions provided
for in, this Agreement and the other Transaction Documents to which it is a
party.  

SECTION 5.3  No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which it is a party, and the fulfillment of
the terms of this Agreement and the other Transaction Documents by the
Originator will not (i) conflict with, result in any breach of any of the terms
or provisions of, or constitute (with or without notice or lapse of time or
both) a default under its organizational documents or any indenture, sale
agreement, credit agreement, loan agreement, security agreement, mortgage, deed
of trust, or other agreement or instrument to which the Originator is a party or
by which it or any of its property is bound, (ii) result in the creation or
imposition of any Adverse Claim upon any of the Collateral pursuant to the terms
of any such indenture, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other agreement or instrument other than this
Agreement and the other Transaction Documents or (iii) conflict with or violate
any Applicable Law, except to the extent that any such conflict, breach,
default, Adverse Claim or violation referred to in clauses (i), (ii) or (iii)
could not reasonably be expected to have a Material Adverse Effect.  

10

--------------------------------------------------------------------------------

 

SECTION 5.4  Governmental Approvals.  Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Originator in connection with the grant of a
security interest in the Receivables and the Related Rights to the Buyer
hereunder or the due execution, delivery and performance by the Originator of
this Agreement or any other Transaction Document to which it is a party and the
consummation by the Originator of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
obtained or made and are in full force and effect.

SECTION 5.5  Valid Sale.  Each sale of Receivables and the Related Rights made
by the Originator pursuant to this Agreement shall constitute a valid sale (or
contribution), transfer and assignment of Receivables and Related Rights to the
Buyer, enforceable against creditors of, and purchasers from, the Originator,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

SECTION 5.6  Binding Effect of Agreement.  This Agreement and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of the Originator, enforceable against the Originator in accordance
with their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

SECTION 5.7  Accuracy of Information.  All certificates, reports, statements,
documents and other written information furnished to the Buyer, the
Administrative Agent or any other Credit Party by the Originator pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, taken as a whole, do not contain any untrue statement of a material
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

SECTION 5.8  Actions, Suits.  Except as set forth on Schedule IV, (i)  there is
no action, suit, proceeding or investigation pending or, to the knowledge of the
Originator, threatened in writing, against the Originator or any Sub-Originator
before any Governmental Authority and (ii) the Originator is not subject to any
order, judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses (i)
and (ii), (A) asserts the invalidity of this Agreement or any other Transaction
Document, (B) seeks to prevent the grant of a security interest in any
Receivable or Related Right by the Originator to the Buyer, the ownership or
acquisition by the Buyer of any Receivables or Related Right or the consummation
of any of the transactions contemplated by this Agreement or any other
Transaction Document that could reasonably be expected to have a Material
Adverse Effect, or (C) seeks any determination or ruling that could materially
and adversely affect the

11

--------------------------------------------------------------------------------

 

performance by the Originator of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document.

SECTION 5.9  No Material Adverse Effect.  Since the Closing Date, there has been
no Material Adverse Effect with respect to the Originator.

SECTION 5.10  Names and Location.  Except as described in Schedule III, the
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto.  The Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and such location has not been changed for at least four months prior
to the Closing Date, has not been “located” (as such term is defined in the
applicable UCC) in any other jurisdiction (except as specified in Schedule
I).  The office(s) where the Originator keeps its records concerning the
Receivables is at the address(es) set forth on Schedule II.

SECTION 5.11  Margin Stock.  The Originator is not engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
and no Purchase Price payments or proceeds under this Agreement will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

SECTION 5.12  Eligible Receivables.  Each Receivable sold, transferred,
contributed or assigned hereunder is an Eligible Receivable on the date of sale,
transfer, contribution or assignment, unless otherwise specified in the first
Information Package or Interim Report that includes such Receivable.

SECTION 5.13  Credit and Collection Policy.  The Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold or conveyed by it hereunder and each related Contract.

SECTION 5.14  Investment Company Act.  The Originator is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.

SECTION 5.15  Anti-Money Laundering/International Trade Law Compliance.  The
Originator is not a Sanctioned Person.  The Originator, either in its own right
or knowingly through any third party, (i) does not have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) neither does business in or
with, nor derives any of its income from investments in or transactions with,
any Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law; or (iii) does not engage in any dealings or transactions prohibited by any
Anti-Terrorism Law.

12

--------------------------------------------------------------------------------

 

SECTION 5.16  Financial Condition.  

(a)The consolidated balance sheet of the Parent and its Subsidiaries as of
December 31, 2019, and the related statements of income and equity for the
fiscal year then ended, copies of which have been furnished to the
Administrative Agent and each Lender, present fairly in all material respects
the consolidated financial position of the Parent and its Subsidiaries for the
period ended on such date, all in accordance with GAAP.

(b)On the date hereof, and on the date of such purchase hereunder (both before
and after giving effect to such purchase), the Originator is, and will be on
such date, Solvent and no Insolvency Proceeding with respect to the Originator
is, or will be on such date, pending.

SECTION 5.17  Tax Status.  The Originator has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP , except in each case to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.18  ERISA.

(a)None of the following events or conditions, either individually or in the
aggregate, has occurred and has resulted, or is reasonably likely to result, in
a Material Adverse Effect: (a) a Reportable Event; (b) the determination that
any Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; (c) any noncompliance with
the applicable provisions of ERISA or the Code; (d) a termination of a Pension
Plan (other than a standard termination pursuant to Section 4041(b) of ERISA);
(e) an Adverse Claim on the property of the Parent or any of its ERISA
Affiliates in favor of the PBGC or a Pension Plan; (f) the present value of all
benefit liabilities under any Pension Plan (based on the assumptions used to
determine required minimum contributions under Section 412 of the Code with
respect to such Pension Plan), exceeds the value of the assets of such Pension
Plan, determined as of the most recent annual valuation date applicable thereto
for which a valuation has been completed; (g) a complete or partial withdrawal
from any Multiemployer Plan by the Parent or any of its ERISA Affiliates or (h)
the insolvency of any Multiemployer Plan. There have been no transactions that
resulted or could reasonably be expected to result in any liability to the
Parent or any of its ERISA Affiliates under Section 4069 of ERISA or Section
4212(c) of ERISA that would, singly or in the aggregate, constitute a Material
Adverse Effect.

(b)Each of the Parent and the ERISA Affiliates is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and (ii)
with the terms of any such plan, except, in each case, for such noncompliance
that would not reasonably be expected to have a Material Adverse Effect.

13

--------------------------------------------------------------------------------

 

SECTION 5.19  Bulk Sales Act.  No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.  

SECTION 5.20  No Fraudulent Conveyance.  No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

SECTION 5.21  [reserved].

SECTION 5.22  Good Title Perfection;.  

(a)Immediately preceding its sale or contribution of each Receivable hereunder,
the Originator was the owner of such Receivable sold or contributed or purported
to be sold or contributed, as the case may be, free and clear of any Adverse
Claims, and each such sale or contribution hereunder constitutes a valid sale or
contribution, transfer and assignment of all of the Originator’s right, title
and interest in, to and under the Receivables sold or contributed by it, free
and clear of any Adverse Claims.  

(b)On or before the date hereof and before the generation or acquisition by the
Originator of any new Receivable to be sold, contributed or otherwise conveyed
hereunder, all financing statements and other documents, if any, required to be
recorded or filed in order to perfect and protect the Buyer’s ownership interest
in Receivables to be sold or otherwise conveyed hereunder against all creditors
of and purchasers from the Originator will have been duly filed in each filing
office necessary for such purpose, and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full.

(c)Upon the creation or acquisition of each new Receivable sold, contributed or
otherwise conveyed or purported to be conveyed hereunder and on the Closing Date
for then existing Receivables, the Buyer shall have a valid and perfected first
priority ownership or security interest in each Receivable sold to it hereunder,
free and clear of any Adverse Claim.

SECTION 5.23  Perfection Representations.

(a)This Agreement creates a valid and continuing ownership or security interest
(as defined in the applicable UCC) in the Originator’s right, title and interest
in, to and under the Receivables and Related Rights which (A) security interest
has been perfected and is enforceable against creditors of and purchasers from
the Originator and (B) will be free of all Adverse Claims;

(b)The Receivables constitute “accounts” including “accounts” constituting
“as-extracted collateral” or “general intangibles” within the meaning of Section
9-102 of the UCC;

(c)Prior to their sale or contribution to Buyer pursuant to this Agreement, the
Originator owned and had good and marketable title to the Receivables and
Related Rights free and clear of any Adverse Claim of any Person;

14

--------------------------------------------------------------------------------

 

(d)All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Rights from (x) Sub-Originators to Covia pursuant to the Sub-Originator Sale
Agreement and (y) the Originator to the Buyer pursuant to this Agreement.  Each
such financing statement, if filed with respect to such Receivable as an
as-extracted collateral filing, includes a complete and correct description of
the real property in all material respects related to such Receivable as
extracted collateral, as contemplated by the UCC, and names a record owner of
the real property;

(e)Other than the ownership or security interest granted to the Buyer pursuant
to this Agreement, the Originator has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables or Related
Rights except as permitted by this Agreement and the other Transaction
Documents.  The Originator has not authorized the filing of and is not aware of
any financing statements filed against the Originator or any Sub-Originator that
include a description of collateral covering the Receivables and Related Rights
other than any financing statement (i) in favor of the Administrative Agent or
(ii) that has been terminated or amended to reflect the release of any security
interest in the Receivables and Related Rights.  The Originator is not aware of
any judgment lien, ERISA lien or tax lien filings against the Originator or any
Sub-Originator that could reasonably be expected to have a Material Adverse
Effect; and

(f)Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 5.23 shall
be continuing and remain in full force and effect until the Final Payout Date;

provided, that any non-filing of Local-Level Financing Statements with respect
to any Exception Mines shall not be a violation of this clause.

SECTION 5.24  Reliance on Separate Legal Identity.  The Originator acknowledges
that each of the Lenders and the Administrative Agent are entering into the
Transaction Documents to which they are parties in reliance upon the Buyer’s
identity as a legal entity separate from the Originator.

SECTION 5.25  Opinions.  The facts regarding the Originator, any Sub-Originator,
the Receivables sold by it hereunder, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects as of the date when made.

SECTION 5.26  Enforceability of Contracts.  Each Contract related to any
Receivable sold or contributed by the Originator hereunder is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the outstanding balance of such Receivable, enforceable against
the Obligor in accordance with its terms, except (i) as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law, without being subject to any

15

--------------------------------------------------------------------------------

 

defense, deduction, offset or counterclaim and the Originator has fully
performed its obligations under such Contract in all material respects.

SECTION 5.27  Nature of Pool Receivables.  All Pool Receivables:  (i) were
originated or acquired by the Originator or any Sub-Originator in the ordinary
course of its business, (ii) were sold to Buyer for fair consideration and
reasonably equivalent value and (iii) represent all, or a portion of the
purchase price of merchandise, insurance or services within the meaning of
Section 3(c)(5)(A) of the Investment Company Act.  

SECTION 5.28  Compliance with Applicable Laws.  The Originator is in compliance
with the requirements of all Applicable Law, except in such instance where any
failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.29  Mortgages Covering As Extracted Collateral. Other than those for
which a release reasonably satisfactory to the Administrative Agent has been
obtained, there are no mortgages that are effective as financing statements
covering as extracted collateral and that name the Originator or any
Sub-Originator (or, if the Originator or such Sub-Originator is not the “record
owner” of the underlying property, any “record owner” with respect to such as
extracted collateral, as such term is used in the UCC) as grantor, debtor or
words of similar effect filed or recorded in any jurisdiction.

SECTION 5.30  [reserved].

SECTION 5.31  [reserved].

SECTION 5.32  Compliance with Transaction Documents.  The Originator has
complied in all material respects with all of the terms, covenants and
agreements contained in the other Transaction Documents to which it is a party.

SECTION 5.33  Reaffirmation of Representations and Warranties by each
Originator.  On each day that a new Receivable is created or acquired, and when
sold or contributed to the Buyer hereunder, the Originator shall be deemed to
have certified that all representations and warranties set forth in this Article
V are true and correct in all material respects on and as of such day as though
made on and as of such day, except for representations and warranties which
apply as to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such date).
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Article shall be continuing and
remain in full force and effect until the Final Payout Date.

ARTICLE VI
COVENANTS OF THE ORIGINATOR

SECTION 6.1  Covenants.  From the date hereof until the Final Payout Date, the
Originator will, unless the Administrative Agent and the Buyer shall otherwise
consent in writing, perform the following covenants:

16

--------------------------------------------------------------------------------

 

(a)Financial Reporting.  The Originator will maintain accounting and financial
reporting policies and prepare its financial information in accordance with
GAAP, and the Originator shall furnish to the Buyer, the Administrative Agent
and each Lender such information as the Buyer, the Administrative Agent or any
Lender may from time to time reasonably request relating to such system.

(b)Notices.  The Originator will notify the Buyer, Administrative Agent and each
Lender in writing of any of the following events promptly upon (but in no event
later than five (5) Business Days after) a Financial Officer or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

(i)Notice of Purchase and Sale Termination Event, Unmatured Purchase and Sale
Termination Event, Event of Default or Unmatured Event of Default.  A statement
of a Financial Officer of the Originator setting forth details of any Purchase
and Sale Termination Event (as defined in Section 8.1), Unmatured Purchase and
Sale Termination Event (as defined in Section 8.1), Event of Default or
Unmatured Event of Default that has occurred and is continuing and the action
which the Originator proposes to take with respect thereto.

(ii)Representations and Warranties.  The failure of any representation or
warranty made or deemed to be made by the Originator under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

(iii)Litigation.  The institution of any litigation, arbitration proceeding or
governmental proceeding with respect to the Originator, any Sub-Originator, the
Buyer and the Servicer, taken as a whole, that with respect to any Person other
than the Buyer, could reasonably be expected to have a Material Adverse Effect.

(iv)Adverse Claim.  (A) Any Person shall obtain an Adverse Claim upon
Receivables or Related Rights, taken as a whole, or any portion thereof, (B) any
Person other than the Buyer, the Servicer or the Administrative Agent shall
obtain any rights or direct any action with respect to any Collection Account
(or related Lock-Box) or (C) any Obligor shall receive any change in payment
instructions with respect to Pool Receivable(s) from a Person other than the
Servicer or the Administrative Agent.  

(v)Name Changes.  At least thirty (30) days before any change in the
Originator’s or such Sub-Originator’s name, jurisdiction of organization or any
other change requiring the amendment of UCC financing statements.

(vi)Change in Accountants or Accounting Policy.  Any change in (i) the external
accountants of the Originator, such Sub-Originator, the Servicer,
Sub-Originator, any other Originator or the Parent or (ii) any material
accounting policy of the Originator or such Sub-Originator that is relevant to
the transactions

17

--------------------------------------------------------------------------------

 

contemplated by this Agreement or any other Transaction Document (it being
understood that any change to the manner in which the Originator or such
Sub-Originator accounts for the Receivables shall be deemed “material” for such
purpose).

(c)Conduct of Business.  The Originator will do, and shall cause each
Sub-Originator to do, all things necessary to remain duly organized, validly
existing and in good standing as a domestic corporation in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted if the failure to have such
authority could reasonably be expected to have a Material Adverse Effect.

(d)Compliance with Laws.  The Originator will comply, and shall cause each
Sub-Originator to comply, with all Applicable Laws to which it may be subject if
the failure to comply could reasonably be expected to have a Material Adverse
Effect.

(e)Furnishing of Information and Inspection of Receivables.  The Originator will
furnish or cause to be furnished to the Buyer and Administrative Agent, the LC
Bank and each Lender from time to time such information with respect to the Pool
Receivables and the other Collateral as the Buyer, Administrative Agent, the LC
Bank or any Lender may reasonably request.  The Originator will, at its expense,
during regular business hours with reasonable prior written notice (i) permit
the Buyer, Administrative Agent, the LC Bank and each Lender or their respective
agents or representatives to (A) examine and make copies of and abstracts from
all records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Originator for the purpose of examining such
records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Originator’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Originator
(provided that representatives of the Originator are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, during regular business hours, at the
Originator’s expense, upon reasonable prior written notice from the
Administrative Agent, permit certified public accountants or other auditors
reasonably acceptable to the Administrative Agent to conduct a review of its
records with respect to such Pool Receivables and other Collateral; provided,
that the Originator shall be required to reimburse the Administrative Agent for
only one (1) combined review of the Buyer, Originator and Sub-Originators
pursuant to clause (ii) above or under the Receivables Financing Agreement in
any twelve-month period, unless an Event of Default has occurred and is
continuing.

(f)Payments on Receivables, Collection Accounts.  The Originator will, and will
cause each Sub-Originator to, at all times, instruct all Obligors to deliver
payments on the Pool Receivables to a Collection Account or a Lock-Box.  The
Originator will, and will cause each Sub-Originator to, at all times, maintain
such records necessary to identify Collections received from time to time on
Pool Receivables and to segregate such Collections from other property of the
Servicer, the Sub-Originators and the Originators.  If any payments on the Pool
Receivables or other Collections are received by it or a Sub-Originator, it
shall hold such payments in trust for the benefit of the Buyer, Administrative
Agent, the Lenders and the other Secured Parties and promptly (but in any event
(x) in the case of any Collections received in the Exception Account, by the
close of business on such day and (y) otherwise, within two (2)

18

--------------------------------------------------------------------------------

 

Business Days after receipt) remit such funds into a Collection Account.  The
Originator will use commercially reasonable efforts to cause each Collection
Account Bank to comply with the terms of each applicable Account Control
Agreement.  The Originator shall not permit (x) at any time prior to the Cease
Commingling Date, funds other than Collections on Pool Receivables and other
Collateral in an amount exceeding 5.0% of the total Collections (for the
relevant Fiscal Month) to be deposited into any Collection Account and (y) at
any time on and after the Cease Commingling Date, any funds other than
Collections on Pool Receivables and other Collateral to be deposited into any
Collection Account.  If such funds are nevertheless deposited into any
Collection Account, the Originator will within the Required De-Commingling
Period, identify and transfer such funds to the appropriate Person entitled to
such funds.  The Originator will not, and will not permit any Sub-Originator or
any other Person to commingle Collections or other funds to which the Buyer,
Administrative Agent, any Lender or any other Secured Party is entitled, with
any other funds.  The Originator shall only add a Collection Account (or a
related Lock-Box) or a Collection Account Bank to those listed on Schedule II to
this Agreement, if the Buyer and Administrative Agent has received notice of
such addition and an executed and acknowledged copy of an Account Control
Agreement (or an amendment thereto) in form and substance acceptable to the
Buyer and Administrative Agent from the applicable Collection Account Bank.  The
Originator shall only terminate a Collection Account Bank or close a Collection
Account (or a related Lock-Box) with the prior written consent of the
Administrative Agent.  The Originator shall ensure that no disbursements are
made from any Collection Account, other than such disbursements that are made at
the direction and for the account of the Borrower.

(g)Sales, Liens, etc.  Except as otherwise provided herein, the Originator will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including the filing of any
financing statement) or with respect to, any Pool Receivable or other Related
Rights, or assign any right to receive income in respect thereof.

(h)Extension or Amendment of Pool Receivables.  Except as otherwise permitted by
the Receivables Financing Agreement, the Originator will not, or will not permit
the Servicer to, alter the delinquency status or adjust the Outstanding Balance
or otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract, in each case, that would have a Material Adverse Effect on any
Pool Receivables included as Eligible Receivables.  The Originator shall at its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contract.

(i)Fundamental Changes.  The Originator shall not make any change in the
Originator’s name, location or making any other change in the Originator’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or the Receivables
Financing Agreement “seriously misleading” as such term (or similar term) is
used in the applicable UCC, in each case, unless the Buyer and the
Administrative Agent have each (A) received 30 days’ prior notice thereof,
(B) received executed copies of all documents, certificates and opinions
(including, without limitation,

19

--------------------------------------------------------------------------------

 

opinions relating to bankruptcy and UCC matters) as the Buyer or the
Administrative Agent shall reasonably request and (C) been reasonably satisfied
that all other action to perfect and protect the interests of the Buyer and the
Administrative Agent, on behalf of the Lenders, in and to the Receivables to be
sold by it hereunder and other Related Rights, as reasonably requested by the
Buyer or the Administrative Agent shall have been taken by, and at the expense
of, the Originator (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3).

(j)Change in Credit and Collection Policy.  The Originator will not make, or
direct the Servicer to make, any material change in the Credit and Collection
Policy without the prior written consent of the Administrative Agent.  Promptly
following any change in the Credit and Collection Policy, the Originator will
deliver a copy of the updated Credit and Collection Policy to the Buyer,
Administrative Agent.

(k)Records.  The Originator will maintain and implement (or cause the Servicer
to maintain and implement) administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
(or cause the Servicer to keep and maintain) all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(l)Ownership Interest, Etc.  The Originator shall (and shall cause the Servicer
to), at its expense, take all action reasonably necessary to establish and
maintain a valid and enforceable ownership or security interest in the Pool
Receivables, the Related Rights and Collections with respect thereto, and a
first priority perfected security interest in the Collateral, in each case free
and clear of any Adverse Claim, in favor of the Buyer (and the Administrative
Agent (on behalf of the Secured Parties), as the Buyer’s assignee), including
taking such action to perfect, protect or more fully evidence the interest of
the Buyer (and the Administrative Agent (on behalf of the Secured Parties), as
the Buyer’s assignee) as the Buyer, the Administrative Agent or any Secured
Party may reasonably request.  In order to evidence the security interests of
the Administrative Agent under this Agreement, the Originator shall, from time
to time take such action, or execute and deliver such instruments as may be
reasonably necessary (including such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables, Related Security
and Collections.  The Originator shall, from time to time and within the time
limits established by law, prepare and present to the Administrative Agent for
the Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest.  The Administrative Agent’s approval of such filings shall authorize
the Originator to file such financing statements under the UCC without the
signature of the Originator, such Sub-Originator,  any other Originator or the
Administrative Agent where allowed by Applicable Law.  Notwithstanding anything
else in the Transaction Documents to the contrary, the Originator shall not have
any authority to file a termination, partial termination, release, partial
release, or any

20

--------------------------------------------------------------------------------

 

amendment that deletes the name of a debtor or excludes collateral of any such
financing statements filed in connection with the Transaction Documents, without
the prior written consent of the Administrative Agent.   The non-filing of
Local-Level Financing Statements with respect to any Exception Mines shall not
be a violation of this clause.

(m)Further Assurances.  The Originator hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents, and to take all further actions, that may
reasonably necessary, or that the Buyer or the Administrative Agent may
reasonably request, to perfect, protect or more fully evidence the purchases and
contributions made hereunder, under the Sub-Originator Sale Agreement or under
the Receivables Financing Agreement or security interest granted pursuant to the
Receivables Financing Agreement or any other Transaction Document, or to enable
the Buyer or the Administrative Agent (on behalf of the Secured Parties) to
exercise and enforce their respective rights and remedies hereunder, under the
Receivables Financing Agreement or under any other Transaction
Document.  Without limiting the foregoing, the Originator hereby authorizes, and
will, upon the request of the Buyer or the Administrative Agent, at the
Originator’s own expense, execute (if necessary) and file such financing
statements or continuation statements (including as-extracted collateral
filings), or amendments thereto, and such other instruments and documents, that
may be necessary or desirable, or that the Buyer or Administrative Agent may
reasonably request, to perfect, protect or evidence any of the foregoing.

(n)Mergers, Acquisitions, Sales, etc. The Originator shall not (i) be a party to
any merger, consolidation or other restructuring, except a merger, consolidation
or other restructuring where the Buyer and the Administrative Agent have each
(A) received 30 days’ prior notice of the closing of the transaction,
(B) received executed copies of all documents, certificates and opinions
(including opinions relating to bankruptcy and UCC matters) as the Buyer or the
Administrative Agent shall reasonably request and (C) been satisfied that all
other actions to perfect and protect the interests of the Buyer and the
Administrative Agent, on behalf of the Lenders, in and to the Receivables to be
sold by it hereunder and other Related Rights, as reasonably requested by the
Buyer or the Administrative Agent  shall have been taken by, and at the expense
of, the Originator (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3) or (ii) directly or
indirectly sell, transfer, assign, convey or lease any Receivables or any
interest therein (other than pursuant to this Agreement).

(o)[Reserved].

(p)Receivables Not to Be Evidenced by Promissory Notes or Chattel Paper.  The
Originator shall not take any action to cause or permit any Receivable created,
acquired or originated by it to become evidenced by any “instrument” or “chattel
paper” (as defined in the applicable UCC) without the prior written consent of
the Buyer and the Administrative Agent.

(q)Anti-Money Laundering/International Trade Law Compliance.  The Originator
will not become a Sanctioned Person.  The Originator, either in its own right or
knowingly through any third party, will not (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism

21

--------------------------------------------------------------------------------

 

Law; (b) do business in or with, or derive any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited
by any Anti-Terrorism Law or (d) use the proceeds from the sale of the
Receivables to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law.  The Originator shall comply with all Anti-Terrorism
Laws.  The Originator shall promptly notify the Administrative Agent and each
Lender in writing upon the occurrence of a Reportable Compliance Event.

(r)The Originator (or the Servicer on its behalf) shall have placed on the most
recent, and have taken all steps reasonably necessary to ensure that there shall
be placed on each subsequent, data processing report that it generates which are
of the type that a proposed purchaser or lender would use to evaluate the
Receivables, a legend that the Receivables have been sold.

(s)Buyer’s Tax Status.  Neither Covia nor the Originator shall take or cause any
action to be taken that could result in the Buyer (i) being treated other than
as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes that is disregarded as separate
from a United States person (within the meaning of Section 7701(a)(30) of the
Code) or (ii) becoming an association taxable as a corporation or a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes.

(t)Insurance.  The Originator will maintain in effect, at the Originator’s
expense, such casualty and liability insurance as the Originator deems
appropriate in its good faith business judgment.

(u)Mining Operations and Mineheads.  Promptly, and in any event within 15 days
of any addition to the location of the Originator’s or such Sub-Originator’s
Mined Properties or mineheads set forth on Schedule IV to the Receivables
Financing Agreement, (i) notify the Buyer and Administrative Agent of such
addition, (ii) cause the filing or recording of such financing statements and
amendments and/or release to financing statements mortgages or other
instruments, if any, necessary to preserve and maintain the perfection and
priority of each of the security interests in the Receivables and the Related
Rights, in favor of the Buyer and Administrative Agent (for the benefit of the
Secured Parties), created pursuant to this Agreement and the Receivables
Financing Agreement, as applicable, in each case in form and substance
satisfactory to the Administrative Agent and (iii) deliver to the Buyer and
Administrative Agent an updated Schedule IV to the Receivables Financing
Agreement reflecting such addition; it being understood that no Receivable, the
related location of mining operations and/or mineheads of which is not as set
forth on Schedule IV to the Receivables Financing Agreement as of such date of
determination, shall be an Eligible Receivable until such time as each condition
under this clause (v) shall have been satisfied.   The non-filing of Local-Level
Financing Statements with respect to any Exception Mines shall not be a
violation of this clause.

SECTION 6.2  Separateness Covenants.  The Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from the
Originator and its Affiliates.  Therefore, from and after the date hereof, the
Originator shall take all reasonable steps necessary to make it

22

--------------------------------------------------------------------------------

 

apparent to third Persons that the Buyer is an entity with assets and
liabilities distinct from those of the Originator and its Affiliates, and is not
a division of the Originator or its Affiliates.  Without limiting the generality
of the foregoing and in addition to and consistent with the other covenants set
forth herein, the Originator shall take such actions as shall be required in
order that:

(a)the Originator shall not be involved in the day to day management of the
Buyer;

(b)the Originator shall maintain separate records from the Buyer and otherwise
will observe corporate formalities;

(c)the financial statements and records of the Originator shall be prepared
after the date of creation of the Buyer to reflect and shall reflect the
separate existence of the Buyer; provided, that the Buyer’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Buyer; provided, however, that any such consolidated financial
statement or the notes thereto shall make clear that the Buyer’s assets are not
available to satisfy the obligations of such Affiliate;

(d)except as contemplated hereby or permitted by the Receivables Financing
Agreement, (i) the Originator shall maintain its assets (including deposit
accounts) separately from the assets (including deposit accounts) of the Buyer
and (ii) the Buyer’s assets, and records relating thereto, have not been, are
not, and shall not be, commingled with those of the Buyer;

(e)the Originator shall not act as an agent for the Buyer (except in the
capacity of Servicer or a Sub-Servicer);

(f)the Originator shall not conduct any of the business of the Buyer in its own
name (except in the capacity of Servicer or a Sub-Servicer);

(g)other than with respect to initial organizational expenses, the Originator
shall not pay any liabilities of the Buyer out of its own funds or assets;

(h)the Originator shall maintain an arm’s-length relationship with the Buyer;

(i)the Originator shall not assume or guarantee or become obligated for the
debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;

(j)the Originator shall not acquire obligations of the Buyer;

(k)the Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer;

(l)the Originator shall identify and hold itself out as a separate and distinct
entity from the Buyer;

(m)the Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer;

23

--------------------------------------------------------------------------------

 

(n)the Originator shall not enter into, or be a party to, any transaction with
the Buyer, except in the ordinary course of its business and on terms which are
intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party; and

(o)to the extent not already covered in paragraphs (a) through (o) above, the
Originator shall comply or act in accordance with all of the other separateness
covenants set forth in Section 8.03 of the Receivables Financing Agreement.

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

SECTION 7.1  Rights of the Buyer.   The Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under this Agreement or
the Receivables Financing Agreement (including the Administrative Agent) to take
any and all steps in the Originator’s name reasonably necessary in their
respective determination, to collect all amounts due under any and all
Receivables sold, contributed or otherwise conveyed or purported to be conveyed
by it hereunder, including endorsing the name of the Originator on checks and
other instruments representing Collections and enforcing such Receivables and
the provisions of the related Contracts that concern payment or enforcement of
rights to payment; provided, however, the Administrative Agent shall not take
any of the foregoing actions unless a Purchase and Sale Termination Event or an
Event of Default has occurred and is continuing.

SECTION 7.2  Responsibilities of the Originator.  Anything herein to the
contrary notwithstanding:

(a)The Originator shall perform its obligations hereunder, and the exercise by
the Buyer or its designee of its rights hereunder shall not relieve the
Originator from such obligations.

(b)None of the Buyer, the Servicer, the Lenders or the Administrative Agent
shall have any obligation or liability to the Obligor or any other third Person
with respect to any Receivables, Contracts related thereto or any other related
agreements, nor shall the Buyer, the Servicer, the Lenders or the Administrative
Agent be obligated to perform any of the obligations of the Originator
thereunder.

(c)The Originator hereby grants to the Buyer and the Administrative Agent an
irrevocable power-of-attorney, with full power of substitution, coupled with an
interest, during the occurrence and continuation of an Event of Default to take
in the name of the Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by the Originator or transmitted or received by the Buyer or the
Administrative Agent (whether or not from the Originator) in connection with any
Receivable sold, contributed or otherwise conveyed or purported to be conveyed
by it hereunder or Related Right.

SECTION 7.3  Further Action Evidencing Purchases.  On or prior to the Closing
Date, the Originator shall mark its master data processing records evidencing
Pool Receivables with a

24

--------------------------------------------------------------------------------

 

legend, acceptable to the Buyer and the Administrative Agent, evidencing that
the Pool Receivables have been transferred in accordance with this Agreement and
the Originator or Servicer shall not change or remove such notation without the
consent of the Buyer and the Administrative Agent, such consent not to be
unreasonably withheld or delayed.  The Originator agrees that from time to time,
at its expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Buyer, the Servicer or the
Administrative Agent may reasonably request in order to perfect, protect or more
fully evidence the Receivables and Related Rights purchased by or contributed to
the Buyer hereunder, or to enable the Buyer to exercise or enforce any of its
rights hereunder or under any other Transaction Document.  Without limiting the
generality of the foregoing, upon the request of the Buyer or the Administrative
Agent, the Originator will execute (if applicable), authorize and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be reasonably necessary.

The Originator hereby authorizes the Buyer or its designee or assignee
(including the Administrative Agent) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Receivables and Related Rights sold or otherwise
conveyed or purported to be conveyed by it hereunder and now existing or
hereafter generated or acquired by the Originator.  If the Originator fails to
perform any of its agreements or obligations under this Agreement, the Buyer or
its designee or assignee (including, the Administrative Agent) may (but shall
not be required to) itself perform, or cause the performance of, such agreement
or obligation, and the expenses of the Buyer or its designee or assignee
(including the Administrative Agent) incurred in connection therewith shall be
payable by the Originator.

SECTION 7.4  Application of Collections.  Any payment by an Obligor in respect
of any indebtedness owed by it to the Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.

SECTION 7.5  Performance of Obligations.  The Originator shall (i) perform all
of its obligations under the Contracts related to the Receivables generated or
acquired by the Originator to the same extent as if interests in such
Receivables had not been transferred hereunder, and the exercise by the Buyer or
the Administrative Agent of its rights hereunder shall not relieve the
Originator from any such obligations, (ii) enforce each of its rights and
remedies, if any, under the Sub-Originator Sale Agreement and (iii) pay when due
any taxes, including any sales taxes payable in connection with the Receivables
generated or acquired by the Originator and their creation and satisfaction,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

25

--------------------------------------------------------------------------------

 

ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1  Purchase and Sale Termination Events.  Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” (each event which with notice or the passage of time or
both would become a Purchase and Sale Termination Event being referred to herein
as an “Unmatured Purchase and Sale Termination Event”):

(a)the Termination Date shall have occurred;

(b)the Originator shall fail to make when due any payment or deposit to be made
by it under this Agreement or any other Transaction Document to which it is a
party and such failure shall remain unremedied for three (3) Business Days;

(c)any representation or warranty made or deemed to be made by the Originator
(or any of its officers) under or in connection with this Agreement, any other
Transaction Documents to which it is a party, or any other information or report
delivered pursuant hereto or thereto shall prove to have been incorrect or
untrue in any material respect when made or deemed made or delivered and such
incorrect or untrue representation or warranty, solely to the extent capable of
cure, shall continue without cure for fifteen (15) days after notice or
knowledge thereof; provided, that such circumstance shall not constitute a
Purchase and Sale Termination Event if such representation or warranty, or such
information or report, is part of an Information Package, is corrected promptly
(but not later than two (2) Business Days) after the Originator has knowledge or
receives notice thereof; provided, further that no breach of a representation or
warranty set forth in Sections 5.5, 5.12, 5.20, 5.22, 5.23, 5.26 or 5.27 shall
constitute a Purchase and Sale Termination Event pursuant to this clause (c) if
credit has been given for a reduction of the Purchase Price or the Originator
has made a cash payment to the Buyer, in any case, as required pursuant to
Section 3.4(c) with respect to such breach;

(d)the Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Transaction Document to which
it is a party on its part to be performed or observed and such failure shall
continue unremedied for thirty (30) days after the Originator has knowledge or
receives written notice thereof; or

(e)any Insolvency Proceeding shall be instituted against the Originator and such
proceeding shall remain undismissed or unstayed for a period of sixty (60)
consecutive days or any of the actions sought in such proceeding (including the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur.

SECTION 8.2  Remedies.

(a)Optional Termination.  Upon the occurrence and during the continuation of a
Purchase and Sale Termination Event, the Buyer (and not the Servicer), with the
prior written consent of the Administrative Agent shall have the option, by
notice to the Originator

26

--------------------------------------------------------------------------------

 

(with a copy to the Administrative Agent and the Lenders), to declare the
Purchase Facility terminated.

(b)Remedies Cumulative.  Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Buyer (and the Administrative Agent as Buyer’s assignee)
shall have, in addition to all other rights and remedies under this Agreement,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative.

ARTICLE IX
INDEMNIFICATION

SECTION 9.1  Indemnities by the Originator.  Without limiting any other rights
that the Buyer may have hereunder or under Applicable Law, the Originator hereby
agrees to indemnify the Buyer, each of its officers, directors, employees,
agents, employees and respective assigns, the Administrative Agent and each
Lender (each of the foregoing Persons being individually called a “Purchase and
Sale Indemnified Party”), within 10 days of demand, from and against any and all
damages, claims, losses, judgments, liabilities, penalties and related costs and
expenses (including Attorney Costs) (all of the foregoing being collectively
called “Purchase and Sale Indemnified Amounts”) awarded against or incurred by
any of them arising out of, relating to or in connection with:

(a)the breach of any representation or warranty made or deemed made by the
Originator (or any employee, officer or agent of the Originator) under or in
connection with this Agreement or any of the other Transaction Documents, or any
information or report delivered by or on behalf of the Originator pursuant
hereto or thereto which shall have been untrue or incorrect when made or deemed
made or delivered;

(b)the transfer by the Originator of any interest in any Pool Receivable or
Related Right other than the transfer of any Pool Receivable and Related
Security to the Buyer pursuant to this Agreement and the grant of a security
interest to the Buyer pursuant to this Agreement;

(c)the failure by the Originator to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(d)the lack of an enforceable ownership interest, or a first priority perfected
lien, in the Pool Receivables (and all Related Security) originated or acquired
by the Originator against all Persons (including any bankruptcy trustee or
similar Person), in either case, free and clear of any Adverse Claim;

(e)the failure to have filed, or any delay in filing, financing statements
(including, as extracted collateral filings), financing statement amendments,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any Pool
Receivable or the Related Rights;

27

--------------------------------------------------------------------------------

 

(f)any suit or claim related to the Pool Receivables originated or acquired by
the Originator (including any products liability or environmental liability
claim arising out of or in connection with the property, products or services
that are the subject of any Pool Receivable originated or acquired by the
Originator);

(g)any dispute, claim, offset or defense (other than discharge in bankruptcy) of
the Obligor to the payment of any Receivable in the Pool Receivables (including
a defense based on such Pool Receivable’s or the related Contract’s not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms) or any other claim resulting from the sale of the
property, products or services to such Receivable or the furnishing or failure
to furnish such property, products or services;

(h)any failure of the Originator to perform any its duties or obligations in
accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(i)any failure of the Originator to enforce any of its rights and remedies under
the Sub-Originator Sale Agreement;

(j)the commingling of Collections of Pool Receivables at any time with other
funds;

(k)the failure or delay to provide any Obligor with an invoice or other evidence
of indebtedness;

(l)any investigation, litigation or proceeding (actual or threatened) related to
this Agreement or any other Transaction Document or in respect of any Pool
Receivable or any Related Rights;

(m)any failure of the Originator to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Documents;

(n)any claim brought by any Person other than a Purchase and Sale Indemnified
Party arising from any activity by the Originator or any Affiliate of the
Originator in servicing, administering or collecting any Pool Receivable;

(o)the failure by the Originator to pay when due any taxes owing by the
Originator, including sales, excise or personal property taxes;

(p)any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Pool Receivable (including a
defense based on such Pool Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of goods
or the rendering of services related to such Pool Receivable or the furnishing
or failure to furnish any such goods or services or other similar claim or
defense not arising from the financial inability of any Obligor to pay
undisputed indebtedness;

28

--------------------------------------------------------------------------------

 

(q)[reserved];

(r)[reserved];

(s)any liability under Section 5.03 of the Receivables Financing Agreement; or

(t)any action taken by the Administrative Agent as attorney-in-fact for the
Originator pursuant to this Agreement or any other Transaction Document;

provided that such indemnity shall exclude (i) Purchase and Sale Indemnified
Amounts to the extent a final non-appealable judgment of a court of competent
jurisdiction holds that such Purchase and Sale Indemnified Amounts resulted from
the bad faith, gross negligence or willful misconduct by the Purchase and Sale
Indemnified Party seeking indemnification, (ii) Purchase and Sale Indemnified
Amounts to the extent the same includes losses in respect of Pool Receivables
that are uncollectible solely on account of the insolvency, bankruptcy, lack of
creditworthiness or other financial inability to pay of the related Obligor and
(iii) Purchase and Sale Indemnified Amounts arising from a claim by one Purchase
and Sale Indemnified Party against another Purchase and Sale Indemnified Party
(other than actions against the Administrative Agent in its capacity as
Administrative Agent or similar capacity and also excluding any action, claim or
dispute involving Originator or any of its affiliates or resulting from any
action or inaction by any Servicer or any of its affiliates).

If for any reason (other than the proviso above) the foregoing indemnification
is unavailable to any Purchase and Sale Indemnified Party or insufficient to
hold it harmless, then the Originator shall contribute to the amount paid or
payable by such Purchase and Sale Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative economic interests of the Originator and its Affiliates, on the one
hand, and such Purchase and Sale Indemnified Party, on the other hand, in the
matters contemplated by this Agreement as well as the relative fault of the
Originator and its Affiliates and such Purchase and Sale Indemnified Party with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations.  The reimbursement, indemnity and contribution
obligations of the Originator under this Section shall be in addition to any
liability which the Originator may otherwise have, shall extend upon the same
terms and conditions to Purchase and Sale Indemnified Party, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Originator and the Purchase and Sale Indemnified
Parties.  Any indemnification or contribution under this Section shall survive
the termination of this Agreement.

ARTICLE X
MISCELLANEOUS

SECTION 10.1  Amendments, etc.

(a)The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Buyer, the Servicer and the Originator, with the prior written consent of
the Administrative Agent but without the consent of the Majority Lenders to (i)
cure any ambiguity, (ii) correct or

29

--------------------------------------------------------------------------------

 

supplement any provisions in this Agreement or any other Transaction Documents,
(iii) add or supplement any credit enhancement for the benefit of Lenders or LC
Bank, (iv) add to the covenants, restrictions or obligations of the Originator
or (v) add, change or eliminate any other provision of this Agreement in any
manner that shall not, as evidenced by an Opinion of Counsel, adversely affect
in any material respect the interests of the Credit Parties, and, with the
consent of the Majority Lenders, for all other amendments.

(b)No failure or delay on the part of the Buyer, the Servicer, the Originator,
the Administrative Agent or any third-party beneficiary in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  No notice to or
demand on the Buyer, the Servicer or the Originator in any case shall entitle it
to any notice or demand in similar or other circumstances.  No waiver or
approval by the Buyer, the Administrative Agent or the Servicer under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions.  No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

(c)The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

SECTION 10.2  Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
electronic mail communication) and shall be delivered or sent by electronic mail
or by overnight mail, to the intended party at the mailing or electronic mail
address of such party set forth under its name on Schedule V hereof or at such
other address as shall be designated by such party in a written notice to the
other parties hereto or in the case of the Administrative Agent or any Lender,
at their respective address for notices pursuant to the Receivables Financing
Agreement.  All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by
electronic mail, when sent, receipt confirmed by telephone or electronic means.

SECTION 10.3  No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, Covia and the Originator hereby authorizes the Buyer, the
Administrative Agent and each Lender (collectively, the “Set-off Parties”), at
any time and from time to time, to the fullest extent permitted by law, to set
off, against any obligations of Covia or the Originator to such Set-off Party
arising in connection with the Transaction Documents (including, amounts payable
pursuant to Section 9.1) that are then due and payable or that are not then due
and payable but have accrued, any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and any and all indebtedness
at any time owing by, any Set-off Party to or for the credit or the account of
Covia or the Originator.

SECTION 10.4  Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Buyer and the Originator and their
respective successors and

30

--------------------------------------------------------------------------------

 

permitted assigns.  The Originator may not assign any of its rights hereunder or
any interest herein without the prior written consent of the Buyer and the
Administrative Agent, except as otherwise herein specifically provided.  This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until such time as the parties hereto shall agree.  The rights and remedies with
respect to any breach of any representation and warranty made by the Originator
pursuant to Article V and the indemnification and payment provisions of Article
IX and Section 10.6 shall be continuing and shall survive any termination of
this Agreement.

SECTION 10.5  Governing Law.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK).

SECTION 10.6  Costs, Expenses and Taxes.  In addition to the obligations of the
Originator under Article IX, the Originator agrees to pay within thirty (30)
days following demand thereof:

(a)to the Buyer (and any successor and the Administrative Agent, as the Buyer’s
permitted assigns thereof) all reasonable and documented out-of-pocket costs and
expenses in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement (together with all amendments,
restatements, supplements, consents and waivers, if any, from time to time
hereto), including (i) the reasonable Attorney Costs for the Buyer (and any
successor and the Administrative Agent, as the Buyer’s permitted assigns
thereof) and with respect to advising any such Person as to their rights and
remedies under this Agreement and the other Transaction Documents and (ii)
reasonable and documented accountants’ and auditors’ fees and expenses for the
Buyer (and any successor and the Administrative Agent, as the Buyer’s permitted
assigns thereof) incurred in connection with the administration and maintenance
of this Agreement or advising any such Person as to their rights and remedies
under this Agreement or as to any actual or reasonably claimed breach of this
Agreement or any other Transaction Document;

(b)to the Buyer (and any successor and the Administrative Agent, as the Buyer’s
permitted assigns thereof) all and documented reasonable out-of-pocket costs and
expenses (including reasonable Attorney Costs), of any such Person incurred in
connection with the enforcement of any of their respective rights or remedies
under the provisions of this Agreement and the other Transaction Documents; and

(c)all stamp, franchise and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale

31

--------------------------------------------------------------------------------

 

Indemnified Party against any liabilities with respect to or resulting from any
delay in paying or omitting to pay such taxes and fees.

SECTION 10.7  SUBMISSION TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  

(b)EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SCHEDULE IV.  NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE
RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

SECTION 10.8  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 10.9  Captions and Cross References; Incorporation by Reference.  The
various captions (including the table of contents) in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement.  References in this Agreement to any
underscored Article, Section, Schedule or Exhibit are to such Article, Section,
Schedule or Exhibit of this Agreement, as the case may be.  The Schedules and
Exhibits hereto are hereby incorporated by reference into and made a part of
this Agreement.

SECTION 10.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 10.11  Acknowledgment and Agreement.  By execution below, the Originator
expressly acknowledges and agrees that all of the Buyer’s rights, title, and
interests in, to, and

32

--------------------------------------------------------------------------------

 

under this Agreement (but not its obligations), shall be assigned by the Buyer
to the Administrative Agent (for the benefit of the Lenders) pursuant to the
Receivables Financing Agreement, and the Originator consents to such
assignment.  Each of the parties hereto acknowledges and agrees that the Lenders
and the Administrative Agent are third-party beneficiaries of the rights of the
Buyer arising hereunder and under the other Transaction Documents to which the
Originator is a party, and notwithstanding anything to the contrary contained
herein or in any other Transaction Document, during the occurrence and
continuation of an Event of Default under the Receivables Financing Agreement,
the Administrative Agent, and not the Buyer, shall have the sole right to
exercise all such rights and related remedies.

SECTION 10.12  No Proceeding.  The Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date.  The Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount to the Originator pursuant to this Agreement
unless the Buyer has received funds which may, subject to Section 4.01 of the
Receivables Financing Agreement, be used to make such payment.  Any amount which
the Buyer does not pay pursuant to the operation of the preceding sentence shall
not constitute a claim (as defined in §101 of the Bankruptcy Code) against or
corporate obligation of the Buyer by the Originator for any such insufficiency
unless and until the provisions of the foregoing sentence are satisfied.  The
agreements in this Section 10.12 shall survive any termination of this
Agreement.

SECTION 10.13  Limited Recourse. Except as explicitly set forth herein, the
obligations of the Buyer under this Agreement or any other Transaction Documents
to which it is a party are solely the obligations of the Buyer. No recourse
under any Transaction Document shall  be had against, and no liability shall
attach to, any officer, employee, director, or beneficiary, whether directly or
indirectly, of the Buyer. The agreements in this Section 10.13 shall survive any
termination of this Agreement.

SECTION 10.14  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 10.15  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  

[Signature Pages Follow]

 

 

33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

COVIA FINANCING LLC,

as Buyer

 

 

By:

/s/ Andrew D. Eich

 

Name: Andrew D. Eich

 

Title:  Executive Vice President and CFO

 

 

 

 

COVIA HOLDINGS CORPORATION,
as Servicer and as the Originator

 

 

By:

/s/ Chadwick P. Reynolds

 

Name: Chadwick P. Reynolds

 

Title:  Executive Vice President, Chief

 

Legal Officer and Secretary

 

 

 

Exhibit A-1

Purchase and Sale Agreement

 